DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-7, 9-12 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Singer et al. (US 2022/0234058 A1).
For claim 1, Singer et al. teach a three-dimensional structure manufacturing method (see abstract; Figs 1-2A, 6a-9; [0004]-[0145]) comprising: 
forming a layer containing at least one type of chemical substance (Fig 2A uses electrostatic deposition spray to deposit material on substrate 18); and orienting molecules of the at least one type of chemical substance (charged film and volt are used to orient the molecules as in Fig 2A; additionally see Fig 6A-9), wherein the forming the layer and the orienting the molecules are repeated a plurality of times, including electrospray method (see the examiner notes that throughout the disclosure spray coating is perform plurality of times in addition to AM layers; [0004]-[0145], [0091]-[0095][0115]-[0120]).
Regarding claim 2, Singer et al. further teach wherein the molecules are oriented after the forming the layer is repeated a plurality of times ([0091]-[0095][0115]-[0120]).
Regarding claim 4, Singer et al. teach a three-dimensional structure manufacturing method comprising: 
forming an orientation film (Fig 9 shows AM layer are formed); forming a layer containing at least one type of chemical substance (“spray coated materials” on the AM layer); and orienting molecules of the at least one type of chemical substance (orienting occurs via electrospray, [0091]-[0120]), wherein the forming the orientation film, the forming the layer, and the orienting the molecules are repeated a plurality of times, and wherein orienting molecules includes at least one an electrospray method ([0118]-[0120]).
Regarding claims 5- 7, Singer et al. further teach wherein an orientation process is performed on the formed orientation film (broadly, the spray-coated materials are oriented on the AM formed layers; Fig 9; [0118]-[0120]); wherein the molecules are oriented after the forming the layer is repeated a plurality of times (inherent that some molecules are oriented as they are already laid, the description entirely states filler particles forming continuous network, or some redirecting of the materials as it is formed on the layer; [0064], [0066], [0078], [0009]-[0125]).
As for claim 9, Singer et al. teach a three-dimensional structure manufacturing method comprising: 
forming an orientation film (Fig 9 shows AM layers being formed); and forming a layer containing at least one type of chemical substance (“sprayed” materials on the AM layers, Fig 9) , wherein the forming the orientation film and the forming the layer are repeated a plurality of times ([0118]-[0120]), and wherein an orientation process is performed on the layer containing molecules of the at least one type of chemical substance, and the orienting process includes an electrospray method ([0091]-[0120]).
As for claims 10-12, see above claims 5-7.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3, 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Singer et al. (US 2022/0234058 A1) in view of Shen et al (US 2017/0190573 A1).
 Regarding claims 3, 8, and 13, Singer et al. teach all the limitations to the claim invention as discussed above, however, fails to teach wherein the at least one type of chemical substance contains molecules each having a chiral molecular skeleton. 
In the same field of endeavor, pertaining to shaping and aligning materials particles, Shen et al teaches using chemical substance contains molecules each having a chiral molecular skeleton ([0030]-[0033]).
It would have been obvious to one ordinary skill in the art at the time of the applicant’s invention to modify the chemical substance as taught by Singer et al with including chemical substance containing molecules each having a chiral molecular skeleton, as taught by Shen for the benefit of producing desired type of final article having functional properties.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The examiner would like to note that claim 1 as written is very broad as such it could be any one of those processes, including electrospinning or electro spraying to form or align orient molecules. Applicant is urged to specifically amend novel features as in the specification.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2019/0284423 A1; US 2017/0203484 A1; US 2010/0143668 .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925. The examiner can normally be reached Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743